Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 1 of 13 PageID #: 491




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,                                     )
     Individually and on                       )
     behalf of a proposed class,               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Case No.: 5:19-CV-00237-JPB
                                               )
ALL ACCESS TELECOM, INC.,                      )
BANDWIDTH INC.,                                )
CENTURYLINK, INC.,                             )
d/b/a Lumen Technologies,                      )
NOS COMMUNICATIONS, INC., and                  )
TELIAX, INC.,                                  )
                                               )
               Defendants.                     )

 MEMORANDUM IN SUPPORT OF THE LUMEN DEFENDANTS’ RULE 12(B)(2)
MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT FOR LACK
                    OF PERSONAL JURISDICTION

       CenturyLink Communications, LLC1 and Level 3 Communications, LLC2 have asked this

Court to dismiss the claims against them for three reasons: (1) this Court lacks personal jurisdiction

over them, (2) plaintiff’s Second Amended Complaint fails to state a claim against them for which




        1       CenturyLink Communications, LLC (“CLC”) is a Delaware LLC whose sole
member is Lumen Technologies, Inc, (formerly CenturyLink, Inc.) a Louisiana corporation with
its principal place of business in Louisiana. See Declaration of Phillip A. Linse ¶ 1.

       2       Level 3 Communications, LLC (“Level 3”) is a Delaware LLC whose sole member
is Level 3 Financing, Inc, a Delaware corporation with its principal place of business in Colorado.
See Linse Decl. ¶ 1.

        Both CenturyLink Communications, LLC and Level 3 Communications, LLC are being
substituted for the originally-named defendant, CenturyLink, Inc., pursuant to the parties’ Joint
Motion and Stipulation to that effect.
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 2 of 13 PageID #: 492




relief can be granted, and (3) this Court lacks subject matter jurisdiction because § 227(b)(1)(A)

of the TCPA was unconstitutional during the time the complained-of calls were made.3

       CenturyLink Communications, LLC (“CLC”) and Level 3 Communications, LLC (“Level

3”) (collectively “the Lumen Defendants”) do not have sufficient contacts with the Northern

District of West Virginia (or West Virginia generally) to warrant this Court’s exertion of either

general or specific personal jurisdiction over them. Neither of the Lumen Defendants are

incorporated in West Virginia, nor maintain their principal place of business in West Virginia.

       General Jurisdiction: While each of the Lumen Defendants derive some, limited revenue

in West Virginia, their business activities are a tiny fraction (less than 0.3%) of their nationwide

revenues and are insufficient to render the Lumen Defendants “at home” in West Virginia. As a

result, this Court does not have general personal jurisdiction over the Lumen Defendants.

       Specific Jurisdiction: The Second Amended Complaint does not provide a basis for this

Court to exercise specific jurisdiction over the Lumen Defendants. Plaintiff does not allege that

the Lumen Defendants are her residential or wireless telephone carrier. Plaintiff does not allege

that the Lumen Defendants transmitted calls directly to her phone in West Virginia. Nor does

Plaintiff even allege that the Lumen Defendants transmitted the calls to her wireless carrier.

Plaintiff asserts only that six (6) of the calls she received were transported in part by the Lumen

Defendants4 – but does not allege where this partial transportation began, nor where it terminated.



       3     CLC and Level 3 join in the joint motion to dismiss filed with defendants
Bandwidth Inc. and Inteliquent, Inc., filed contemporaneously herewith. CLC and Level 3 submit
this memorandum separately in support of their motion to dismiss for lack of personal jurisdiction.

        4       The Lumen Defendants’ call records (excerpts of which have been provided to
Plaintiff’s counsel) suggest that CLC and Level 3 likely had a part in the transmission of four (4)
of the six (6) calls. The call records do not reflect the call dated January 1, 2010, because the
records do not go back that far. The records do not reflect that call identified as having occurred
on January 1, 2019. See Linse Decl. ¶ 4.

                                                 2
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 3 of 13 PageID #: 493




           In contrast to Plaintiff’s scant jurisdictional allegations, the Lumen Defendants’ call record

data establishes that they did not receive or transmit any of the relevant calls in or to West Virginia,

and did not even hand off the calls to Plaintiff’s wireless provider. See Linse Decl. ¶ 5(b). To the

contrary, the calls entered the network of the Lumen Defendants in Washington State, and left the

network of Level 3 when the calls transited to the network of another intermediate carrier– AT&T,

Corp.– at one of three terminating switches located in New York, Chicago, or Dallas. See Linse

Decl. ¶ 5(c). After the calls entered the AT&T, Corp. network in one of those locations, the Lumen

Defendants had no further involvement, no control over where the AT&T intermediate carrier sent

the call next, and no control over how, or if, the call was subsequently terminated. See Linse Decl.

¶ 5(d). On these facts, Plaintiff’s claims cannot be said to arise out of the Lumen Defendants’

business in West Virginia – and this Court does not have specific jurisdiction over either CLC or

Level 3.

           PROCEDURAL HISTORY AND RELEVANT FACTUAL BACKGROUND

      I.      Procedural History and Plaintiff’s Allegations

           Plaintiff first filed this action in August 2019, alleging TCPA claims against a number of

John Doe defendants (Doc. 1). Plaintiff amended her Complaint in October 2019 to include

additional factual information. (Doc. 9). Plaintiff obtained leave to serve a number of subpoenas,

two of which were directed towards Lumen. In about April, 2020, Lumen produced excerpts from

call detail records, disclosing seven (7) calls that originated at 485-421-5423-4 and terminated at

304-424-7346, which Plaintiff has identified as her phone number.5



       5       The Lumen Defendants’ records and other evidence show this is a wireless
telephone number, issued to Ms. Mey by her wireless provider, AT&T Wireless. See Mey v.
DIRECTV, LLC, 971 F.3d 284, 286 (4th Cir. 2020) (discussing Ms. Mey’s contract with her
wireless provider, AT&T). The Lumen Defendants’ call detail record data shows that Level 3
passed these calls on to AT&T Corp. See Linse Decl. ¶ 3.

                                                     3
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 4 of 13 PageID #: 494




       Plaintiff filed her Second Amended Complaint against the Carrier Defendants in November

2020. (Doc. 42). Plaintiff alleges that six of these calls originated with an “unidentified spoofer”

which used an “invalid” 11-digit originating number. Plaintiff further alleges that:

               An (unidentified) entity transmitted the six (6) calls to a carrier called All Access

                Telecommunications (“All Access”);

                All Access transmitted four (4) of the calls directly to the Lumen Defendants;

               All Access transmitted two (2) of the calls to another carrier, Bandwidth, Inc.,

                which, in turn transmitted the calls to the Lumen Defendants; and

               The calls were ultimately received by Diana Mey, when she was in West Virginia.

Plaintiff does not, however, allege that either of the Lumen Defendants actually delivered the calls

to West Virginia, nor does she allege that either of the Lumen Defendants transferred the calls

directly to Plaintiff’s wireless provider. The facts are that they did not do either thing.

     II.   Facts Concerning the Lumen Defendants

   CLC and Level 3 are telecommunications common carriers registered with the Federal

Communications Commission. As such, their obligation is to carry traffic (calls and data) on their

networks. CLC and Level 3 are, in the context of this action, intermediate carriers, meaning they

received the calls at issue from one carrier (All Access and/or Bandwidth), and transmitted those

calls to another carrier. See Linse Decl. ¶ 3. Here, CLC received the calls from All Access or

Bandwidth, handed off those calls to Level 3, which in turn handed off those calls to another

intermediate carrier—AT&T, Corp. See Linse Decl. ¶ 3.

   While CLC and Level 3 have some facilities and business (mostly wholesale or fiber-optic

backbone) in West Virginia, none of that business provides residential landline or wireless service.




                                                   4
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 5 of 13 PageID #: 495




No CLC or Level 3 entity shows having Ms. Dana Mey as a customer—residential or otherwise.

See Linse Decl. ¶ 7.

   Further, the amount of CLC’s and Level 3’s business in West Virginia constitutes a very small

percentage of their overall revenue. In 2019, CLC’s revenues in West Virginia were $13,300,390,

which is about 0.27% of CLC’s nationwide revenues of $5,002,181,734.00. Level 3’s revenues in

West Virginia in 2019 were $7,238,933, or about 0.154% of its approximately $4.7 billion

revenues nationwide. See Linse Decl. ¶ 8.

       Again, neither CLC nor Level 3 received or transmitted these calls in West Virginia. On

this record, there is no basis for this Court to extend personal jurisdiction over the Lumen

Defendants. In fact, we know of no case in which a telecommunications carrier was haled into

court on analogous facts.

                                      LEGAL STANDARD

       When a court’s personal jurisdiction is challenged by a Rule 12(b)(2) motion, the burden

is “on the plaintiff ultimately to prove the existence of a ground for jurisdiction by a preponderance

of the evidence.” Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989); Carefirst of Maryland, Inc.

v. Carefirst Pregnancy Ctr., Inc., 334 F.3d 390, 396 (4th Cir. 2003). On a Rule 12(b)(2) motion,

the court may consider the contents of the complaint and “affidavits submitted by both parties.”

See Blakenship v. Napolitano, 451 F. Supp. 3d 596, 611 (S.D. W. Va. 2020); see also Intercarrier

Commc’ns LLC v. WhatsApp Inc., 2013 WL 5230631, at *1 (E.D. Va. Sept. 13, 2013) (considering

defendants’ affidavits on a Rule 12(b)(2) motion to dismiss).

       When evaluating personal jurisdiction over an out-of-state defendant, courts traditionally

determine if the state’s long-arm statute permits the assertion of jurisdiction, and then determine




                                                  5
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 6 of 13 PageID #: 496




whether exercising personal jurisdiction over the defendant comports with federal due process.6

Because the West Virginia long-arm statute is coextensive with the full reach of due process, it is

unnecessary to go through the normal two-step formula for determining the existences of personal

jurisdiction. See In re Celotex Corp., 124 F. 3d 619, 627-28 (4th Cir. 1997). Instead, the “statutory

inquiry merges with the Constitutional injury,” and this Court need only determine whether

exercising personal jurisdiction is consistent with the due process clause. Id. at 628.

       The exercise of personal jurisdiction over a non-resident defendant is proper only so long

as ‘minimum contacts’ exist between the defendant and the forum state, “such that maintenance

of the suit does not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co.

v. Wash., 326 U.S. 310, 316 (1945).

       If the defendant’s specific contacts with the forum state provide the basis for the suit, those

contacts may establish “specific jurisdiction.” Carefirst, 334 F.3d at 397. To determine whether

specific jurisdiction exists, this Court considers: “(1) the extent to which the defendant has

purposefully availed itself of the privilege of conducting activities in the state; (2) whether the

plaintiffs’ claims arise out of those activities directed at the state; and (3) whether the exercise of

personal jurisdiction would be constitutionally ‘reasonable.’” Id.; see also John James, Inc. v.

Hamburger North America, LLC, 2013 WL 3990793, at *2 (N.D. W.Va., Aug. 2, 2013); ALS Scan,

Inc. v. Digital Consultants, Inc., 293 F.3d 707, 711-12 (4th Cir. 2002).

       If the defendant’s specific contacts with the plaintiff and the state are not the basis for the

suit, however, then jurisdiction “must arise from the defendant’s general, more persistent, but




        6        Under a long-arm statute, like West Virginia Code § 56-3-33, a state may enable
its courts to exercise personal jurisdiction over non-residents that commit certain acts within the
state, or certain acts outside of the state, that have caused injury within the state. See Lozinski v.
Lozinski, 408 S.E. 2d 310, 315 (W. Va. 1991).

                                                  6
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 7 of 13 PageID #: 497




unrelated contacts with the state.” Carefirst, 334 F.3d at 397. “General jurisdiction calls for an

appraisal of a corporation’s activities in their entirety, nationwide and worldwide. A corporation

that operates in many places can scarcely be deemed at home in all of them.” Daimler AG v.

Bauman, 571 U.S. 117, 140, n.19 (2014). Thus, in-state business in and of itself “does not suffice

to permit the assertion of general jurisdiction over claims . . . that are unrelated to any activity.”

Javage v. Gen. Motors, LLC, 2017 WL 6403036, at *1 (N.D. W. Va. Aug. 18, 2017), aff d at 36

F. App’x 418 (4th Cir. 2018). Rather, general jurisdiction over a corporation requires “continuous

corporate operations within a state…so substantial and of such a nature as to justify a suit…on

causes of action arising from dealings entirely distinct from those activities.” Daimler, 571 U.S. at

138 (quoting Int’l Shoe, 326 U.S. at 318).

                                           ARGUMENT

I.     This Court Lacks General Personal Jurisdiction Over the Lumen Defendants

       There are no allegations in the Second Amended Complaint, nor any facts, that could

support this Court exercising general jurisdiction over the Lumen Defendants.

       First, Plaintiff arguably does not even attempt to plead general jurisdiction. See Compl. ¶¶

20, 21, 23, 42, 43, & 45-57. Because the standard for imposing general jurisdiction is high, courts

“quickly dispose” of conclusory allegations that general jurisdiction exists. Intercarrier Commc’ns

LLC v. WhatsApp Inc., 2013 WL 5230631, at *3 (E.D. Va. Sept. 13, 2013). Plaintiff likely does

not make such allegations, because the facts are not there. The Lumen Defendants have minimal

presences in West Virginia.

       The Lumen Defendants are LLCs organized under the laws of Delaware, with headquarters

in Colorado (Level 3) and Louisiana (CLC) – not West Virginia. Neither CLC nor Level 3 have

any executives located in the state. While each does get some, limited business in the state, CLC

and Level 3 only derive 0.27% and 0.154% of their total revenue, respectively, from West Virginia.

                                                  7
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 8 of 13 PageID #: 498




See Linse Decl. ¶ 8. Such minimal presences fall far short of what would be needed to create

general jurisdiction. See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017) (holding no

personal jurisdiction even though defendant ran 2,000 miles of track and had over 2,000 workers

in the state). Thus, the undisputed facts show that Lumen Defendants have very few connections

with West Virginia, and nothing approaching the continuous and systematic contacts that would

satisfy the high standard of imposing general jurisdiction.

II.    This Court Lacks Specific Jurisdiction Over the Lumen Defendants

       This Court lacks specific jurisdiction over the Lumen Defendants because the Lumen

Defendants have not purposefully targeted West Virginia for their business, and because plaintiff’s

TCPA claims do not arise out of the Lumen Defendants’ minimal presence in West Virginia.

       First, the Lumen Defendants provide communications services in more than 40 states.

Plaintiff has not alleged that they specifically targeted West Virginia any more than the others, and

the facts show that they have not. That is not enough.

       By way of example, the Eastern District of Virginia declined to impose specific jurisdiction

over the messaging service WhatsApp.           There, the WhatsApp Messenger was used by

approximately 200 to 300 million customers and ranked in the top five of the world’s best-selling

apps. Further, the parties agreed “that some users of WhatsApp’s product use it in Virginia, and

undoubtedly ordered the product while in Virginia.” WhatsApp, 2013 WL 5230631, at *4.

       The court found that those allegations were not enough to support the exercise of specific

jurisdiction. It held that under such a theory, “every district in the United States [would have]

jurisdiction over WhatsApp, because it has consciously chosen to conduct business in every single

forum in which a user sends a message with the WhatsApp Messenger.” WhatsApp, 2013 WL

5230631, at *4. “This Court does not agree with [plaintiff’s] argument that a company

‘consciously’ or ‘deliberately’ targets a forum if a user unilaterally downloads or uses its software

                                                 8
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 9 of 13 PageID #: 499




within the forum, nor does [plaintiff] cite any authority supporting its broad interpretation of

specific jurisdiction.” Id.

       Similarly, the Court in Zaletel v. Prisma Labs, Inc., 226 F. Supp. 3d 599 (E.D. Va. 2016)

dismissed a case for lack of personal jurisdiction on related facts. In that case, defendant offered

a photo-filtering app available for download on the Apple App Store and the Google Play Store.

See Prisma, 226 F. Supp. 3d at 605. The app was downloaded about 70 million times, with no

indication that the defendant specifically targeted users in Virginia. See id.

       In considering specific jurisdiction, the court cited the three-part inquiry noted above—

including “purposeful availment.” “[T]o satisfy this standard, ‘a defendant outside the forum State

must have at least ‘aimed’ its challenged conduct at the forum State.’” Prisma, 226 F. Supp. 3d at

607. “As the Fourth Circuit has put it, this approach is necessary to ‘ensure that a defendant will

not be haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’

contacts.’” Id. at 607-08.

       “Importantly, ‘under this standard, a person who simply places information on the Internet

does not subject himself to jurisdiction in each State into which the electronic signal is transmitted

and received.’ In the Fourth Circuit’s view, ‘such passive Internet activity does not generally

include directing electronic activity into the State with the manifested intent of engaging business

or other interactions in the State thus creating in a person within the State a potential cause of

action cognizable in courts located in the State.’” Prisma, 226 F. Supp. 3d at 608. The Prisma

court dismissed the case and concluded that “the record here reflects no more than that defendant

might expect its ‘Prisma’ app would eventually be downloaded in the United States, including

Virginia.   There is nothing in the record plausibly to suggest that defendant structured its

relationship with its third-party distributors to require—or even facilitate—app downloads



                                                  9
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 10 of 13 PageID #: 500




specifically in Virginia.” Id. at 611. “Put simply, defendant has merely used nationwide app stores

to place defendant’s product in the stream of commerce, without targeting or directing its activity

toward Virginia in particular.” Id. Therefore, the court held that “given the Fourth Circuit

precedent and the logic elucidated in apposite cases, there is no personal jurisdiction over

defendant.” Id.

       Here, the Lumen Defendants’ affiliation with West Virginia is no more “targeted” at West

Virginia than were the activities at issue in WhatsApp and Pisma. If anything, the Lumen

Defendants’ actions were more removed as they simply operated as a middleman passing data

between third-parties in milliseconds, with everything they are alleged to have done occurring

outside of West Virginia.

       Second, Plaintiff’s claims do not arise out of the Lumen Defendants’ minimal business

activities in West Virginia. Plaintiff complains that she received robocalls on her wireless

telephone, and that the Lumen Defendants had a part in transmitting some (six) of those calls. But

the Lumen Defendants do not provide Plaintiff with her wireless (or residential home phone)

service, and she does not allege that the Lumen Defendants delivered those calls to her in West

Virginia. In fact, the call detail record data shows that the Lumen Defendants received those calls

at its facility in Washington State, and did not deliver those calls to Plaintiff in West Virginia –

the calls left the network of Level 3 when the calls transited to the network AT&T, Corp. After

the calls entered the AT&T, Corp. network, the Lumen Defendants had no further involvement

and no control over where the AT&T, Corp. carrier sent the calls next, and no control over how,

or if, the call was subsequently terminated. See Linse Decl. ¶ 5(d).

       Last, Plaintiff may cite Mey v. Castle Law Group, PC, 2020 WL 3440566 (N.D. W. Va.

June 23, 2020) because it concerns a recent TCPA class action brought before this Court by the



                                                10
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 11 of 13 PageID #: 501




same plaintiff and the same attorneys. But, Mey is readily distinguishable. In Mey, this Court

denied six motions to dismiss. As part of that briefing, “several of the defendants raise[d]

arguments that claims made by the plaintiff must fail because they do not name each specific

defendant in all of the allegations.” Mey, 2020 WL 3440566, at *4. The court observed that the

complaint asserts allegations against individuals and a set of entities that were either sham

corporations or alter egos of one another that together made calls into West Virginia. See id.

       This court then relied on the law of the case doctrine to hold that an earlier order found that

one of the individual defendants made 25 calls into West Virginia, and that such actions supported

the exercise of specific personal jurisdiction; and that such reasoning applies to the other

defendants. See Mey, 2020 WL 3440566, at *4. In doing so, the court saw no reason to determine

whether the corporate veil should be pierced to investigate the alleged sham and alter ego entity

allegations at the motion to dismiss stage. See id.

       This case is very different. Plaintiff has not pleaded facts that would support the proposition

that the Lumen Defendants made or even delivered any of the allegedly unlawful calls into West

Virginia. There is no allegation that the Lumen Defendants are sham corporations or alter ego

entities of defendants—nor could they. Stated another way, the Lumen Defendants did not make

a call to West Virginia, nor did they direct any action towards West Virginia. For the reasons stated

above, this court should not exercise specific or general personal jurisdiction over them.

       Again, the Lumen Defendants have found no case supporting the exercise of personal

jurisdiction to a defendant like the Lumen Defendants: an intermediate carrier that did no more

than pick up and hand off calls, neither of which activity occurred in the forum state.




                                                 11
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 12 of 13 PageID #: 502




                                       CONCLUSION

       For the reasons stated, the Court should grant the Lumen Defendants’ motion and dismiss

Plaintiff’s second amended complaint with prejudice.



Dated: February 3, 2021                    /s/ William J. Ihlenfeld, II

                                           William J. Ihlenfeld, II (WVSB #7465)
                                           Bowles Rice LLP
                                           P.O. Box 390
                                           Wheeling, WV 26003
                                           Phone: (304) 230-1800
                                           Fax: (304) 230-1819
                                           wihlenfeld@bowlesrice.com

                                           Russell S. Jones, Jr. (pro hac vice pending)
                                           Robert V. Spake, Jr. (pro hac vice pending)
                                           Elizabeth Marden (pro hac vice pending)
                                           POLSINELLI PC
                                           900 W. 48th Place, Suite 900
                                           Kansas City, MO 64112
                                           Telephone: (816) 753-1000
                                           rjones@polsinelli.com
                                           rspake@polsinelli.com
                                           lmarden@polsinelli.com

                                           Attorneys for Defendants CenturyLink
                                           Communications, LLC and Level 3
                                           Communications, LLC




                                              12
Case 5:19-cv-00237-JPB Document 84 Filed 02/03/21 Page 13 of 13 PageID #: 503




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,                     )
     Individually and on       )
     behalf of a proposed class,
                               )
                               )
             Plaintiff,        )
                               )
       v.                      )                     Case No.: 5:19-CV-00237-JPB
                               )
ALL ACCESS TELECOM, INC.,      )
BANDWIDTH INC.,                )
CENTURYLINK COMMUNICATIONS., )
LLC, d/b/a Lumen Technologies, )
LEVEL 3 COMMUNICATIONS, LLC,   )
d/b/a Lumen Technologies,      )
INTELIQUENT, INC.;             )
NOS COMMUNICATIONS, INC., and  )
TELIAX, INC.,                  )
                               )
             Defendants.       )
                                   CERTIFICATE OF SERVICE

       I, William J. Ihlenfeld, II, certify that on February 3, 2021, I ﬁled the foregoing with the

Clerk of Court for the United States District Court for the Northern District of West Virginia using

the CM/ECF system, which will serve this document on all counsel of record.

                                              By:      /s/ William J. Ihlenfeld, II

William J. Ihlenfeld, II (#7465)
Bowles Rice, LLP
P.O. Box 390
Wheeling, WV 26003
(304) 230-1800
wihlenfeld@bowlesrice.com




                                                13
12482086.1
